Kaufman Brothers Conference INX Investor Overview INX Inc. Nasdaq: INXI www.INXI.com September 5, Jim Long - Chairman & CEO 2 GAAP Reconciliation andForward-Looking Statements All financial results shown are for continuing operations unless otherwise noted GAAP Reconciliation Safe Harbor Statement 3 Overview - INX Inc. INX is a network consulting and solutions company We plan, design, install and support complex networks for Enterprises We have practice areas focused in six interrelated areas: ØEnterprise Network Infrastructure ØUnified Communications and VoIP ØWireless Networks / Mobility ØNetwork Security ØNetwork Storage ØVirtualization NASDAQ GM:INXI Shares Outstanding: ~8.8MM Float: ~6.8MM Diluted shares:~9.5MM 90-day avg. volume:~36,000 Headquarters:Houston, Texas Overview - INX Inc. Revenue in millions Profitable, with 2007 3-year compoundannual growth rate of revenue of 44% 2007, 1H-2008 and most recent quarterreflect record revenue, record operatingincome, record non-GAAP EPS On a per diluted share basis revenue andoperating income increased 21% and 78%respectively for 2007, and increased 18%and 157% respectively for 1H-2008 Expectation of continued operating profitmargin expansion over the next 12-18months, which is contingent uponcontinued revenue growth 5 Recent Divergence BetweenNon-GAAP (Comparable) Diluted EPS and Share Price *Non-GAAP EPS reflects trailing 12 months as of end of each quarter shown;share price is the average daily close price during each quarterly period There has been a divergence between operating results improvement and stock priceappreciation in recent two quarters. While comparable diluted non-GAAP earnings per share has continued to improve during1H-2008, the average closing price for INX common stock has not reflected theimproving per-share fundamentals 6 Growth In 3 Key Areas Of Operating Results INX has materially increased all key aspects of operating performance, including: ØRevenue: +49% over past 18 months, +22 over past 12 months ØGross profit: +54% over past 18 months, +31% over past 12 months ØOperating income: +225% over past 18 months, +98 over past 12 months This improvement is a result of organic revenue growth, accretive acquisitions andimproving employee productivity. TTM Revenue TTM Gross Profit TTM Operating Income +
